~-612




                   August   8,   1947

Hon. N. H. Lee, Director
Texas State Parks Board
Austin, Texas
                  Attention:       Hon. E. B. Camlade,
                                   Auditor
                   Opinion No. V-330
                   Re:   Authority of the Texas
                         State Parks Board with
                         respect to land acquired
                         in its program relative
                         to Big Bend Hational P&k
Dear SIP:

          Reference is made to your letter      of June 19,
1947, which reads aa follows:
           "This is in reference   to the Land
     Acquisition  Program for Big Ben Natlon-
     al Park as authorized by Article    6077t,,
     Acts 1939,  46th Legislature,   Page 520.
           "An appropriation was made for the
     purchase of land by the 47th Legislature,
     Chapter &l, Pages 1212 and 1213, Item 91.
           “The Texas State  Parks 3oard estab-
     liuhed the BQ Bend Land Department for
     the purpose of purchasing the lands and-'
     on August 26, 1943'tbe State of ~Texas
     tiedad 691,338,95 acres to the United
     QgtfPizgdof America as per enclosed copy

           "In addition to said area deeded to
     the Federal Qovernment, the Texas State
     Parks Board acquired certain sections  of
     land which either adjoined or were partial-
     ly included in the area described  in Arti-
     cle 60776 and which sections were not deed-
     ed to the Federal Goverment.
Hon. N. H. Lee, page 2--V-530

          "Included within the area described
     in Article  6one are certain sections   of
     land which were not acquired in the Land
     Purchase Program and title  to which still
     remains in private ownership,
           "We respectfully    request   opinions   on
     the following   questions;

           "L     Can the Texas State Parks Board
     sell any of the lands set out in the fourth
     paragraph of this letter    and use the pro-
     ceeds from said sales for the purchase of
     lands set out in the fifth paragraph of
     this letter,    and,may the thus acquired lands
     be deeded to the Federal Government as a
     part of the Big Bend Rational Park?
           “2.   Can the Texas State Parks Board
     trade any of the lands set out in the fourth
     paragraph of this letter   for lands set out
     in the fifth paragraph of this letter   and
     may the thur, acquired lands be deeded to the
     Federal Government as a part of the Big Bend
     Rational Park?
          "Way we call your attention    to the fol-
     lowing  legislation  on Big Bend National  Park
     which is in addltlonto    that already mention-
     eel8 Art, 6077b, Art, 6077c, Art, 6077d and
     Acts of the 48th Legislature,   Chapter 291,
     Page 425.
            'Also may we call your attention  to Leg-
     lslation    on the State Parks Board in general
     as follows:     Articles 6067 to 60706, in&u-
     sive e"
          It 1s a settled law of this 8Cata that "public
offleers and governmental and admlnlstratlve  boards bosaess
only such powers a8 are expressly  conferred upon them by
                             from the powers so conferred,"
                            See also Acme Refining Co, 06~

           Further, "statutes   which prescribe   and limit
the exercise  of official   duty are strictly   construed in
respect to the powers conferred and the manner of their
Hon. N, II., Lee, page 3--V330



exercise,   and such powers are not to be enlarged      by
construction.”    34 Tex. Jur. B 68, p. 443,
          The State Parks Board was created by Article
6067, v. c, s., and its general powers and duties are
set out in Articles    6068 through 6OVOb, V. C.. S. After
a careful reading and analysis of the above statutes,
we are of the opfnlon that there has been no express
or implied legislative    grant of authority to the Parks
Board to sell land,
            In further search of a legislative    grant of
authority   to the State Parka Board to sell land, we turn
next to Articles     6077~ and 6077e, V. C. S. These two
Acts,  respectively,    create the Big Bend State Park and
the Big Bend National Park.      The former statute was pass-
ed In 1933 and amended in 1937.      The latter  statute was
passed In 1939.
             It at&ears from Section 2 of Article       60770.
that the Legislature     intended to grant authority      to-the
State Parks Board to either sell or exchange any land
acquired under the provisions       of that Ac t . whl ch created
the Big Bend State Park.       However, when the Legislature
passed Article     6077e, creating the Big Bend National,~
Park, no grant of authority was made to- the State Parks
Board to sell land not included In the National Park
area, so defined by said Article       6077e, and to use the
proceeds for the purchase of lands within the designated
National Park area.      On the other hand, the Legislature,
evidently    cognizant of the fact that the State Parks
Board owned land outside the National Park area, a# de-
fined 2n said Article      6077e,.and cognizant of the further
fact that there existed lands within the designated Na-
tional Park area which the State Parks Board did not own,
specifically    provided In Article    6077e the manner by
which the State Parks Board could dispose of the lands
outside the National Park area and obtain the desired
lands within the deal       ated National Park area.      We quote
Section 5 of Article     r 077en
           “That the Texas State Parks Board Is
     hereby authorized to exchange any lands that
     have been acquired for park purposes under
     the prqvls+ons of Chapter 100, Acts First
     Called Session of the Forty-third  Legisla-
     ture, and that may have been acquired for
     park purposes under Chapter 95, Acts Regular
Hon. PI.H, Lee, page 4--V-330


     Session Forty-third   Legislature, that
     are situated outside of the boundaries
     of the area described and designated
     in this Act aa the Big Bend National             -:
     Park, for lands not yet acquired for
     park purposes within the area which has
     been described   in this Act and desfgna-
     ted a8 the Big Bend National Park,"
            We conclude,   therefore,from    a construction   of
both Articles    607712 and 607710, Vb Cs S., that no authori-
ty exists in the State Parks Board to sell any land which
said Board may have aaquired as a part of the Big Bend
State Park and use the proceeds from said sale to pur-
chase lands which arelocated        within the area designated
by said Article    6077e, as the Big Bend National Park.         It
follows that our answer to your first        question is in the
negative.
       , ?
            With regard to your second question,       it is our
opinion that the State Parks Board has authority under
Section 5 of Art&ale 6077e, quoted above, to exchange
the lands referred    to in the fourth paragraph of your
letter   for the lands referred     to fa the fifth paragraph
of your letter,    if the provisions     of Section 5, Article
6077e are met in all respects,       and provided further,    that
the land or lands to be transferred        by the State Parks
Board were not included in the lands enumerated in
Section 4, Acts 1943, 48th Leg., p. 425,,Chs 291, a8
transferred   from the State Parka Board to the State of
TeXtW*
           It is our further opinion, in connection with
your second question,  that the land so aoqt&red by the
exchange may be deeded to the Federal Qcvernment as a
part of the Big Bend HaMona Pork0




             (1) !Pht State Parks Board has no      au-
      thority to sell certain lands which it        has
      acquired outside the Big Bend Iiatlonal       Park
      and use the proceeds to purchase lands        with-
      in the said National Park area0
      Hon. N. H. Lee, page 5--V-330


                 (2)   The State Park@ Board has
           authority to exchange such lands for,:
           lands with& the National Park area,
           as prorided in Article    607’te, Sec. 5,
           v. co s., IS the conditioae      prescribed
           fa said section arc met, ana provide&
           further,  that the lands to be trana-
           ferred were not set out in Set, 4,
           Acts 1943, 48th Leg. pa 425, Ch. 291,,
           as transferred   f'rom the State Park8
           Board to the State of Texas.       The land
           thus acquired may be deeded to the Fed-
           eral Governsent as part of the Big Bend
           National Park.'
                                 Yours very truly
                            ATTO~GINERALOFTEUS




      CEP:bt




‘.’